Name: Regulation (EEC) No 429/73 of the Council of 5 February 1973 making special provisions for imports into the Community of certain goods coming under Regulation (EEC) No 1059/69 and originating in Turkey
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  EU finance;  trade;  chemistry
 Date Published: nan

 Avis juridique important|31973R0429Regulation (EEC) No 429/73 of the Council of 5 February 1973 making special provisions for imports into the Community of certain goods coming under Regulation (EEC) No 1059/69 and originating in Turkey Official Journal L 059 , 05/03/1973 P. 0085 - 0087 Finnish special edition: Chapter 3 Volume 5 P. 0105 Greek special edition: Chapter 03 Volume 9 P. 0066 Swedish special edition: Chapter 3 Volume 5 P. 0105 Spanish special edition: Chapter 03 Volume 6 P. 0219 Portuguese special edition Chapter 03 Volume 6 P. 0219 REGULATION (EEC) No 429/73 OF THE COUNCIL of 5 February 1973 making special provisions for imports into the Community of certain goods coming under Regulation (EEC) No 1059/69 and originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to Council Regulation (EEC) No 1059/69 (1) of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products, as last amended by Regulation (EEC) No 2551/70 (2), and in particular Article 12 thereof; Having regard to the proposal from the Commission; Whereas, in accordance with Article 14 of Annex No 6 to the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Turkey, signed on 23 November 1970, the Community should take all the necessary measures to ensure that, without prejudice to the levying of a variable component determined in accordance with Article 5 of Regulation (EEC) No 1059/69, the fixed component to be levied on imports into the Community of the goods listed in the abovementioned Article 14, originating in Turkey, is progressively reduced at the rate laid down in Article 9 of the abovementioned Annex No 6; Whereas the second sentence of Article 17 (2) of Regulation (EEC) No 1059/69 lays down that the application of the arrangements laid down in that Regulation to caseins falling within subheading No 35.01 C of the Common Customs Tariff is to be postponed until the Council has determined the necessary provisions for such application ; whereas Article 14 of the Additional Protocol cannot therefore be applied at present with regard to the goods in question; HAS ADOPTED THIS REGULATION: Article 1 On imports into the Community as originally constituted, of the goods listed in the Annex to this Regulation, which originate in Turkey: (a) the fixed component to be levied is that shown for the goods in question, account being taken of the date of importation, in columns 3, 4 or 5 of the abovementioned Annex; (b) the variable component to be levied is that determined in accordance with Article 5 of Regulation (EEC) No 1059/69. Article 2 The arrangements laid down in this Regulation shall apply from the date of entry into force of the Additional Protocol. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1973. For the Council The President R. VAN ELSLANDE (1)OJ No L 141, 12.6.1969, p. 1. (2)OJ No L 275, 19.12.1970, p. 2. ANNEX >PIC FILE= "T0004977""PIC FILE= "T0004978">